STONE, J.
In Marks v. Cowles, 53 Ala. 499, speaking of the power of the husband over moneys, the statutory separate estate of the wife, we said: “ The corpus of the estate may •consist wholly of money, and the wife may be without a homestead. It would be the right and duty of the husband to invest so much as was necessary in the purchase of a homestead, suitable to the degree of the wife’s fortune, and her condition in life.” In another place, in the same opinion, the proposition was laid down “ that the husband, as trustee of the wife, has under the statute, power to invest, with the *173concurrence of the wife, moneys, the corpus of her statutory estate, in the purchase of lands.” A similar decision was made in Pylant v. Reeves, 53 Ala. 132. That the purchase in. this case was made with the concurrence of the wife, is shown by the fact that she united in giving the note for the unpaid purchase money.
On the facts shown in this record, the plaintiff was not entitled to recover, and the jury should have been so charged.
Reversed and remanded.